                         Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 1 of 11                                                               FILED
                                                                                                                                        2019 Mar-07 PM 02:02
                                                                                                                                        U.S. DISTRICT COURT
                                                                                                                                            N.D. OF ALABAMA
Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination



                                         UNITED STATES DISTRICT COURT
                                                                    for the                             7ci,
                                                                                                        i.u'"   '"Ri
                                                                                                                r;r,   -1      i?. i,,.,. 1
                                                                                                                             D i.e..•
                                                                                                                             I


                                                          Northern District of Alabama
                                                                                                        ..                        , ,. ,. I

                                                                              Case No.
                                                                       )                     (to be filled in by the Clerk's Office)
                                                                       )
                                 Plaintiff                             )
(Write your full name. No more than one plaintiffmay be named          )
in a prose c o m ~ · ~ /                                               )      Jury Trial: (check one)    D      Yes     D        No
                                                                       )
                                   -v-
                                                                       )
                                                                       )          2:19-cv-00402-TMP
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                               Defendant(s)                            )
(U"rite the fit!/ name ofeach defendant who is being sued. If the
names ofall the defendants cannot fit in the space above, please       )
write "see attached" in the space and attach an additional page        )
with the full list ofnames.)



                                COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                 Name
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number                          1P ~ -1 Z,\ -l)~C\ \                   .
                                 E-mail Address                  _ _co_nore.iroo-~ .to rY"\
                bcli{,v'U ;+ i'S               LU)fo..\'f'      4hJ-- :r.e-r-50f\ ho..v inj rtghrs
                                                                           o..,                                             JV
        YY\r,lS~           M.Ve.,.            50-t e.~ la~e.,e_s . Th~                          r~()                   Svcin5                 '
                                                                                                                                              I'S

      -th(., \}'\vwm ~
                                                                                                                                              Page I of 7
                        Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 2 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


      D Check here to receive electronic notice through the email listed above. By checking this box, the
undersigned consents to electronic service and waives the right to personal service by first class mail pursuant to
Federal Rules of Civil Procedure S(b)(2), except with regard to service of a summons and complaint. The Notice
of Electronic Filing will allow one free look at the document, and any attached PDF may be printed or saved.


Date                                          Participant Signature



          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.



                    Defendant No. I
                               Name
                              Job or Title    (if known)

                               Street Address
                              City and County
                               State and Zip Code
                              Telephone Number
                              E-mail Address       (if known)



                    Defendant No. 2
                              Name
                              Job or Title    (if known)

                               Street Address
                              City and County
                               State and Zip Code
                              Telephone Number
                              E-mail Address       (if known}



                    Defendant No. 3
                              Name
                              Job or Title (!(known)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address       (if known)



                                                                                                                  Page 2 of 7
                        Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 3 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                     Defendant No. 4
                              Name
                              Job or Title (if known)
                               Street Address
                              City and County
                               State and Zip Code
                              Telephone Number
                              E-mail Address (i(known)


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                              Name
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number


II.      Basis for Jurisdiction

         This action is brought for discrimination in employment pursuant to (check all that apply):


                 D              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 (race,
                                color, gender, religion, national origin).

                                (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)




                 '              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                (Note: In order to bring suit in federal district court under the Age Discrimination in
                                Employment Act, you must first file a charge with the Equal Employment Opportunity
                                Commission.)


                 D              Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                Opportunity Commission.)

                 D              Other federal law (specify the federal law):


                                                                                                                           Page 3 of 7
                        Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 4 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                  D              Relevant state law (specify, if known):


                 D               Relevant city or county law (specify, if known):




m.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                                         Failure to hire me.
                                         Termination of my employment.
                                         Failure to romote me.       ('\,,.   It,

                                         Failure to accommodate my disability.                JbA.:   ~             ~of~
                                                                                                                  U: ~
                                         ""'"'""m' ~d w,c,;oosof my employme,<.                   o\'.--'i..n\.t~ Iii_
                                                                                                                                    Ic '( e,r.e.d;
                                         Retaliation.
                                         Other acts (specify):                                        -   ,\-:   me.
                                                                                                                  -
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                                                                                                       {2.,/Y'I _




                                         Opportunity Commission can be considered by the federal district court under the
                                        federal employment discrimination statutes.)

       B.           It is my best recollection that the alleged discriminatory acts occurred on datc(s)

                      Ufll(l\oi,'(\ ~t1. ,f. e.l'flf1 .. 1~ 11-l>~~ -~ I ti me...                       ~vu- me.

                      T  !,(v, °fl, G,J; ~"' \.£18."'i""' rl'*"en:\: ekul h'""' Jk
                       q\1~ If€ hro\Jfilri                      15
       C.           I believe that defendant(s) (check one):
                                         is/are still committing these acts against me.
                                         is/are not still committing these acts against me.




                                                                                                                               Page 4 of 7
                          Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 5 of 11


  Pro Se 7 (Rev. 09/16} Complaint for Employment Discrimination




  D.      Defendant(s) discriminated against me based on my (check all that apply and explain):
                              D             race
                              D             color
                                                                                                                                                •
                              D             gender/sex
                              D             religion
                              D             national origin
                              tJ            age (year ofbirth)                    (only when asserting a claim of age discrimination.)
                              D             disability or perceived disability (specify disability)



          E.                                                         ~ 1-\ l ~~ ~OV\P(('
                      The facts of my case are as follows. Att&ch additional pages if needed.              \ ·
 I~ ~011. \ wos ~ pru-.\-- .~mt., du'l\o..\ hys,'eo i~f ·.ri\ wa.s vabo.H.1 ~ >j Is i..1
'MJ·. v,\6 ye1- 1).-. P."'nt:iW\aJl\l, ~:J\'ta.r.ce ~ ot·~·~ ~ e r            e..J..'/ D8t 1 ,
                       ~rs :r~r;:t :~
                                                                                             1



+JJ- ""i.                       ~;J~J.ti \                          0
                                                   t~,;~~ Or. ~OCl~\e_                           ~e~i+
                                                                                                 1

c)~scl'e,f>~J~\, . .She. SOJd ;}wos µi\ ove~n\-.- Mi ~ii.Pl~~~
1Xt)\':l",; l coilttfl~ to IosQ..- 80 n1:"'" \-<..s ~Cf\_"oarl- vXJ<" kJ ·               ~~
~~ h ' ·d ~w*,&<'t r\vW\ueu.s tro\£.S j SaoJ t () 9t-lS~cnme:lo rne.. wJ
1 \o l O:ilh\qJried. -l-\\J- I w<tS i) Stdt fJ... ~rne.s            Ct..S t,,.)e.,d,J. oo+
Vef~\          i   '""tN'ote: ·As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                       your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                                                                                                                                             Olkf

                       relevant state or city human rights division.)

  IV.    Exhaustion of Federal Administrative Remedies

         A.,          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                      my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                      on (da1e)




         B.           The Equal Employment Opportunity Commission (check one):
                              O            has not issued a Notice of Right to Sue letter.
                              O             issued a Notice of Right to Sue letter, which I received on (date)
                                           (Note: Attach a copy of the Notice ofRight to Sue letter from the Equal Employment

                                           od;;iJo';;iion~'ihfm~iniue.                                ~"'tpJ3 h .[;. f{JG
                                            dve. h, +ne., nvMbU of UJ\P 0 }e..e.5, 11,;s hi$
                                            l&r me.. VvlnE}V'cible. a.rd nrlt- /)!low;~ hoiJ
                                           10 -proc_,e;e.3. iu;q(lt                       to. Prd{lf::~fo,r,,Hrit- nd,e~;                1
Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 6 of 11
                        Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 7 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):




V.      Relief
                            '
                            D
                                          60 days or more have elapsed.
                                          less than 60 days have elapsed.




        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.           For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                     Date of signing:              3   J, /I °I
                     Signature of Plaintiff              W~~
                     Printed Name of Plaintiff          _1t~~tt;b~~'~'Q...,~~J~D~I\~~~---------------


                                                                                                                      Page 6 of 7
                        Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 8 of 11


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination



        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                        Page 7 of 7
                          Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 9 of 11

EEOC Form 161 (11/16)                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS

To:    Patsie Jones                                                                    From:    Birmingham District Office
       2014 Fairbank Circle                                                                     Ridge Park Place
       Chelsea, AL 35043                                                                        1130 22nd Street
                                                                                                Birmingham, AL 35205



       D                     On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.l(a))
EEOC Charge No.                                  EEOC Representative                                                 Telephone No.

                                                 IRAN CRUZ,
420-2019-00576                                   Investigator                                                        (205) 212-2134
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       [TI       The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

       D         The EEOC issues the following detem,ination: Based upon its investigation, the EEOC is unable to conclude that the
                 infom,ation obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


       D          Other (briefly state)


                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                                                                     DEC I 2 2018
 Enclosures(s)                                                       OLEY A. ANDERSON,                                       (Date Mailed)
                                                                     District Director
 cc:         ANNAMARIE DICHIARA D.M.D., PC
             c/o Annamarie M. DiChiara, DMD
             500 Emery Drive West
             Hoover, AL 35244
                                  Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 10 of 11

"""""'om, 5 (11/09)                                                                  .        '                                                             .
                                                                                                                                                                                                                                  .   :"~
                                           T                                     .

                              CHARe.E OF DISCRIMINATION                                                                                          Charge Presented To:                             Agency(ies) Charge No(s):                                 '
             This .form Is affected by the Privacy Act of 1974. See enclosed Privacy Act
                      Statement and other Information before completii:,g this form.
                                                                                                                                                      D              FEPA

                      .
                                                                                                                                                      [Kl            EEOC        •<v,... -,
                                                                                                                                                                                          .
                                                                                                                                                                                                  .. .· 420-2019-00576
                                                                                                  ~
                                                              .                                                   .                                                                           .                          . and EEOC
                                                                                          State or focal Agency, if any
                                                                                                                                                       ·.
Name {Indicate Mr.~ Ms., Mrs.)                                                                                                                                       Home Phone (Incl. Area Code)                        Date of Birth
Ms~Patste ,Jo1188                                                      ,;;                                                               .                                (!05) 721-0691                                   1*
                                                                   ..                                                                                                 .
Street Address                                                                                    City, S_tate and ZIP Code

20-14Fairbank Circle, Chelsea, AL 35043
                                                                                                                                                            .                                                                                       .   .


.                                                                                                                                                                                                                   .
               .                                    .                        .                                            ·   .
                                                                                                                                             .    .                                                          .
·Nan,ed is the En>Rloyer, Labor 011ianizatlon, Eniployment Agency, Apprenticeship Com.mittee, or State or Local Government Agency That I Believe
 !"-"il{l/l)ated Against Me or Others. (If more than two, list under PARTICULARSpelow.)
Name                                                                                                                                                                                                         one N~. (Include Area Code)
                                                                                                                                                       .        ,,

DR. ANNAMARIE DICHIARA DMD                                                                                                                                           FlfGft'ffian 15 ·· ·                        (205) 733-8300 .,
Street Address                                                                                        City, State and IP Code

500 Emery Drive West, Hoover, AL 35244                                                                                                                      NOV 2 6 2018
                                                                                                                                                                                                                                                .


Name                                                                                                                                                                 ~.'ii~~· Membe<S                      P one No. {Include Area Code)

                                                                                                                      .
                                                                                                                                                      Birml ··ham D'·u- - - -
Street Address'-                                                                                      City, State.and ZI~ Code·
        .                                                                                                                                                                                                                     .   .

8fSCR1MINATION- BASED ON (Check appropriate box(es).)                                                                                                                         DATE(S) Dll\CRIMJNATION TOOK PLACE


    D       RACE          .   D     COLOR   OsEX D                                       RELIGION          D                      NATIONALORIGIN
                                                                                                                                                                          -        "Ear1lest • . ·

                                                                                                                                                                                09-03-2018
                                                                                                                                                                                                           Latest
                                                                                                                                                                                                                        09-15-2018
    "
     .D            Rel'ALJATION           D    D        ~GE        DISABILITY                     D          GENETIC INFORMATION

                   00          ?.~~i~l.~Aninri,,;
                                                                                                                                                                                     D            CONTINUING ACTION

me PARTIC~LARS ARE (If additional paper rs nf}eded, attach extra sheet(s)):                                   .


 I was hired as a part-time employee                  . by the above-named company in September 2016, as a Dental                    .                                                                                                      .

 Hygienist.

    Ever since I beg.m working for Dr. Annamarie Dichiara, D.M.D., she treated me unfair. When I was
    lflred, I wa_s informed that everyone's work hours were from 7:30 a.m. to 5:00 p.m. I was always on
    time for work. There were·daysthat I will reported to work at7:30 a.m. and I would not get off work
    until 5:00 p.m. I was only paid for eight (8) hours worked. I am aware that Deb Wiley, Dental Hygienist,
    was hired as a part,time employee-after I was hired, but she was awarded a full-time position within a
    year. On September 13, 2018, I n1ported to work after taking my annual vacation. Dr. Dichiara stopped
    sebeduling me for work, with the pretext that she had enol.!gh Hygienist scheduled. I received my last
    .,.. check on September 15, 2018. I have not been scheduled to work.

    I 1)elieve I was diaci'iminated and replaced by an employee that has been working with Dr. Dichiara
    for less time I did.

J want this charge filed with both the EEOC and the State or local Agency, if any. I                                              NOTARY - When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fuTiy lNlth -lhern in the processing of my charge in· accordance with~
procedlAs.                                                                        •                                               I _swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                                                            the best of my knowledge, lnfoJll!attn and belief.
                                                                                                                                                                                          0
                                                                                                                                  SIGNATURE OF COMPL1\jJ-i:'t;:·                              .; ,     ,      .



                                                                                                                                                                                                     ·-··
                                      ~
                                                                                                                                                                                                                                                            '
                                                                                                                              SUBSCRJBED AND SWORN TO BEFORE ME THIS DATE
        Nov26,2018                                                                                                        : (nipnlh, day, year)

             Date                     a:;Ti::,;;;;:;:             '•
                         Case 2:19-cv-00402-TMP Document 1 Filed 03/07/19 Page 11 of 11


  GP 1:nclosure wlth EEOC FoR'!?,5.(1.1109)

  PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. law 93-579, authority to request
  personal data and its uses are:                                                      ·

  1.          FORM NUMBERITITLEIDATE. EEOC Form 5, Charge of Discrimination (11/09).

  2.          AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

  3. PRINCIPAL PURPOSES. The pu~Sl;l&,-ofa,charge, taken on this form or otherwise reduced to
  writlng (whether later re~--'fOmi-ornot) are, as applicable under the EEOC anti-
   discrimination statutes (EEOO statutes}, to preserve private suit rights under the EEOC statutes,
· _to ilJ'{Oke .!bEi EE;.OC'sju_ri~dictiori_and)_w~ere_dual-filing or r~ferral an:angements exist, to begin .•..
   state or local proceedings.           · .. - · --  -              ·                · ·      ·· ·        · ··
                                                                           .                         .

   4.    ROUTINE USES. This form is used to provide facts that may establish the existence of matters
   covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
 · give!) will be used by staff to guide its mediation and investigation efforts arJd, as applicable, to
   determine, conciliate and litigate claims of unlawful discriminaUon. This form may be presented to
   or disclosed to other federal, state or local agencies as appropriate or. necessary in carrying out
   EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
   against which the charge is made.

    5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
. _ reduced to writing and should identify the charging and responding parties and the actions or
    policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
    CAarges un<ler Title VII, the ADA or GINA must be sworn to or affirrned{either by using this form
.- or by-presenting a notarized statement or unsworn,declaration under-penalty of perjury); c;harges
    under the ADEA should ordinarily be signed. Charges may bei;Jarified _or amplified later by.···
    amendment It is not mandatory that this form be used to make a charge.

                                    NOTICE' OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

  Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
  with EEOC wm ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
  first handled by a FEPA under worksharing agreements. You will be told which agency will handle
  your charge. When the FEPA is the first to handle the charge, it will notify you of its final ·
  resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's.
  final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
_ Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

                                              NOTICE OF NON-RETALIATION REQUIREMENTS

   Please notify EEOC or the state or.local agency where you filed your charge if retaliation is
   taken against you or others who oppose discrimination or cooperate in any investigation or
   lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA,
   Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
   discriminate against present or former employees or job applicants, for an employment agency to
   discriminate against anyone, or for a union to discriminate against its members or membership
   applicants, because they ~ave opposed any practice made unlawful by the statutes, or because
   they have made a charge, testified, assisted, or participated in any manner in an investigation,
   proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
   503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
   exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
   under the Act. ·
    ''\-:5._... ·
